Citation Nr: 0331249	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service for connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1990 to May 1991.  He also has unverified service 
from March 1954 to February 1957 and from February 1958 to 
February 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In June 2003, 
the veteran appeared at a Travel Board hearing at the RO 
before the undersigned, a transcript of which is of record.  

The record reflects that in February 2003 the RO denied the 
veteran's claims of entitlement to service connection for a 
skin rash, joint pain, carpal tunnel syndrome, and 
depression; and denied a rating in excess of 10 percent for 
residuals of a right shoulder injury.  He was notified of 
the decision in March 2003.  Correspondence from the veteran 
received in April 2003 may reasonably be construed as a 
notice of disagreement with the February 2003 decision.  
That matter is addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is 
responsible for submitting to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003) (DAV) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, there is no indication that the veteran 
received notification of the VCAA and implementing 
regulations.  Moreover, he has not received adequate notice 
as required by the Federal Circuit's decision in PVA.  Under 
the court cases cited above, the Board has no recourse but 
to remand the case for correction of notice deficiencies and 
to complete the development assistance discussed below.  

The Board notes that the RO has requested that the veteran 
provide specific dates and details as to the circumstances 
surrounding the alleged in-service stressor(s) pertaining to 
his PTSD claim.  While the veteran has provided descriptions 
regarding the general nature and events pertaining to the 
alleged stressors, he has not provided dates or adequate 
details that would provide the appropriated service 
department with enough information to verify the alleged 
stressors.  The Board is sympathetic to the RO's 
unsuccessful attempts to obtain information from the veteran 
that would allow the service department to conduct a 
meaningful search for stressor verification.  However, 
38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) 
mandate that VA will end its efforts to obtain records from 
a federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA 
many conclude that no further efforts are required include 
those in which the Federal department or agency advises VA 
that the request records do not exist or the custodian does 
not have them.  38 C.F.R. § 3.159(c)(2).  In any case, the 
record does not indicate that any attempt has been made to 
obtain the veteran's service personnel records, which may 
provide information pertinent to his PTSD claim.

Furthermore, in a claim for disability compensation, the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Here, the medical evidence of record, in 
part, includes reports of VA examination in February 1998 
and April 2001, and VA outpatient reports dated through June 
2002.  These medical records contain conflicting diagnoses 
of the veteran's claimed psychiatric disorder.  The February 
1998 examination report shows Axis I diagnosis of dysthymia.  
The April 2001 VA examination report shows diagnosis of 
alcohol use; personality disorder, not otherwise specified; 
adjustment disorder; and PTSD.  VA outpatient records reveal 
numerous diagnoses of major depressive disorder, and a March 
2001 VA outpatient record shows diagnosis of major 
depressive disorder, with a single episode of PTSD.  VA 
outpatient records dated through June 2002 show diagnoses of 
major depressive disorder as well as PTSD.  Notably, the 
outpatient records do not cite the stressor(s) on which the 
PTSD diagnosis was based.  To assure a full and fair 
adjudication of the veteran's claim, further development of 
medical evidence is needed.  

The veteran is hereby notified that VA regulations provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

Regarding the veteran's disagreement with the February 2003 
decision that denied service connection for a skin rash, 
joint pain, carpal tunnel syndrome, and depression; and 
denied a rating in excess of 10 percent for residuals of a 
right shoulder injury; the Board notes that when there has 
been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case (SOC), and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  In this case in May 2003, 
the RO received a statement from the veteran requesting a 
SOC so he could appeal the February 2003 rating decision.

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2003), if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction for the necessary 
action.  As is the case here, if a claim has been placed in 
appellate status by the filing of a notice of disagreement, 
the Board must remand the claim to the RO for preparation of 
an SOC as to that claim.  See Manlicon v. West, 12 Vet. App. 
238 (1999).
The nature of the psychiatric disability at issue in this 
case suggests that the veteran is receiving ongoing 
treatment.  Reports of private medical treatment and/or 
additional VA medical records may include information 
pertinent to his PTSD claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the decision in PVA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The veteran should be 
specifically notified of what he needs 
to establish entitlement to service 
connection for PTSD; of what the 
evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.  

2.  The RO should contact the 
appropriate service department(s) to 
obtain the veteran's service personnel 
records and to obtain any records 
reflecting, to the extent possible, the 
activities of the veteran and/or his 
unit during the entire period he was 
stationed in Southwest Asia from October 
27, 1990, to April 4, 1991.  

3.  Following the above, the RO must 
determine whether any alleged stressor 
has been verified.  The RO should also 
specifically render, for the purpose of 
determining whether the provisions for 
presumptive service connection under 
38 C.F.R. § 3.304(f) (2000) is 
warranted, a finding as to whether the 
veteran "engaged in combat with the 
enemy."

4.  The RO should arrange for the 
veteran to be scheduled for VA 
psychiatric examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses, and 
integrate prior findings and diagnoses 
with current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  The RO should 
inform the examiner of the in-service 
stressors which have been verified, if 
any, and request that the examiner 
determine whether exposure to said 
stressors resulted in current 
psychiatric symptoms.  The examiner 
should make a specific determination as 
to whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied in this case.  The examination 
should include all appropriate testing 
with PTSD subscales, if warranted.  If 
the examiner believes that additional 
examination or testing is needed prior 
to rendering the requested opinion, then 
such should be scheduled and conducted.  
The examiner must explain the rationale 
for any opinion given.  

5.  The RO should issue an SOC to the 
veteran and his representative 
addressing the issues of service 
connection for a skin rash, joint pain, 
carpal tunnel syndrome, and depression; 
and entitlement to a rating in excess of 
10 percent for residuals of a right 
shoulder injury.  The veteran should 
also be advised that to perfect his 
appeal regarding said issues, he must 
submit a timely substantive appeal.  

6.  The RO should also determine if any 
further assistance or notification to 
the veteran is required, including under 
the VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim of service connection for PTSD 
in light of all evidence added to the 
record since the last previous review of 
the claim.  If the claim remains denied, 
the RO should provide the veteran and 
his representative an appropriate 
supplemental statement of the case and 
give them the requisite period of time 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




